Title: From Alexander Hamilton to James McHenry, 12 October 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
Trenton October 12. 1799

I have the honor to transmit the plan which is conceived to be proper for the disposition of the four Regiments of the permanent establishment. It is the result of communications with General Wilkinson and the Commander in Chief—and accords with the opinion of the latter.
The principal objects of this plan are 1 The distribution of the troops by corps in contiguous or relative positions; keeping the men embodied under their own officers and enabling the commandants of Regiments and batalions to superintend their respective corps; an arrangement no less favourable to the convenience and regularity of supply than to the order and discipline of the troops. 2 The reduction of the number of posts; some of which however useful when originally occupied can under existing circumstances answer no valuable purpose but tend to subdivide too much our inconsiderable force and to increase the difficulty and expence of supply. 3 The obtaining of a reserve force, which being stationed in a central position, will bear upon various points either for succour or attack; and by its concentration, will be capable of discipline and ready for active efforts. 4 The promoting of œcononmy, by lessening the garrisons, of some of the most remote stations, and bringing a principal part of the force to a situation where it can be supplied with comparitive cheapness.
In judging of the effect of the plan in the last view, it is necessary to advert that the present low state of the corps in point of numbers is not the criterion. In the natural order of service the recruits would reinforce their several companies, and in this case the actual distribution of the troops would give to posts, in the most expensive situations, greater numbers than are allotted to them by the present plan.
The reduction of the garrison of Michilimacnac in particular has been very much influenced by the consideration of œconomy. This motive was the more readily yielded to, as it is not perceived that a greater number there, if bearing any proportion to the whole force which we have to employ in the Western Quarter, would answer any better purpose than the number proposed to be continued. This number will serve to occupy the point as one of the portals of the country and to cover the few white inhabitants there settled. In a suitable fortification, especially as the scite is an Island, it may effectually resist Indian attack—and any greater number which could be spared, could neither act effectively against them nor maintain themselves against serious attack from our English neighbours. In the last supposition, the increase of numbers, from the impracticability of reinforcement and succour, would only serve to increase loss.
It is not understood, that the station procures to us at the present juncture any commercial advantage; but in this respect is principally convenient to the British Traders in peltry; who in their intercourse with the neighbouring Indians have a rendezvous at this place.
The primary inducement to us to keep a post there is as before intimated to retain the occupation of what may be considered as one of the portals of our North Western territory & to avoid the appearance to the Indians of an abandonment of that part of the country. It contributes also in some degree to an influence over the tribes connected with Lake Michigan. And in time to come it may be an encouragement to the enterprises of American Trade[r]s. But all these ends will it is conceived be accomplished by a small force.
The force now upon the lower parts of the Mississippi will also be reduced.
It is conceived that the number contemplated by the plan will be sufficient to garrison and maintain the forts which ought at this time to exist in that Region, to impress with due respect the adjacent Indians, to give reasonable protection to the Inhabitants and to keep such of them as may have foreign attachment in check. A greater number would be inexpedient because any number which the scale of our Military establishment would permit to be stationed there would not be adequate to the repelling of a serious attack from our neighbours; and being out of the reach of succour would for that reason be in imminent danger of total defeat and loss; while it would be still more inadequate to an offensive operation, and, by its proximity, would be likely to create alarm and occasion reinforcement.
In the event of an invasion from below, our reserved force placed on the Ohio, reinforced by the Militia, to which it would be a rallying point can descend to meet it with effect, or can take such other measures as circumstances may dictate. If a rupture with Spain should induce us to become the Invaders, the force assigned to the undertaking can rapidly descend the Mississippi, and being at a great distance will have a better chance of masking its approach and of arriving unexpectedly—than if stationed at a place which by its nearness would excite jealousy and vigilance.
But I agree in opinion with General Wilkinson that a strongly fortified post ought to guard our Southern extremity on the Mississippi. It will not only serve as an impediment to invasion by the Spaniards but will have an impressive influence on the powerful tribes of Indians in our South Western territory. Loftus’s Height (where, you are informed, a fortification is begun) according to the description and plans communicated by General Wilkinson is peculiarly designated as the proper scite of such a post. It is near our Southern line by much the highest point in an extensive district of country and commands the narrowest part of the River.
The dimensions of the summit are understood to correspond with a fort which may be defended with about two hundred men, and which would protect the bataries in advance towards the River and in other directions. I concur in the expediency of occupying this height with a regular fortification of stone or brick garnished with the proper exterior batteries. Bricks, I am assured are easily made in the vicinity. Inclosed is an estimate of the probable expence. Though by no means an advocate for multiplying in the present circumstances of the Country the number of our fortifications already too great, I entertain no doubt of the expediency of the one in question and the object is well worth the probable expence.
It will be seen that a batalion is assigned to the care of this fort and of another now possessed on the Mobille.
The propriety of continuing the latter post may however depend on circumstances. It is useful for the protection of an existing settlement, and will add to the influence of our establishments upon the minds of the Indians. But the supply of it is difficult and expensive and it is now effected through the Spanish territory. In case of a diminution of amity with Spain, that circumstance would compel to a removal—unless another channel can be conveniently opened. Indeed if this cannot be shortly done, it will hardly be proper to retain the post. The duration of the arrangement in this particular may therefore be considered as contingent.
The position which has been chosen for the reserve corps has various aspects. It looks to the succour of the more Northern as well as the more Southern Posts, and will be likely to controul efficaciously the North Western Indians; It has an eye to a cooperation with the troops in the state of Tenassee whenever a good communication shall be established, which is conceived to be an object of pressing moment. And it is convenient for a descent by the River Mississippi for offensive operations against our neighbours on the South, if future circumstances should recommend them.
But as well with a view to defence as offence it is deemed requisite to prepare and keep ready below the rapids of the Ohio—a number of boats equal to the transportation of Three thousand men with baggage stores provisions Artillery and other apparatus. Their number & the estimate of their cost will be found herewith.
A firm occupation of the streights which connect the Lake Erie with the Huron and Ontario appears to me a material point. It is doubted whether the posts now on those streights are the best adapted to that end either as to local situation or construction. But unfortunately the want of a skilful engineer (a very painful circumstance in our military affairs) is an obstacle to the due examination of this point. It is nevertheless one which must be attended to as early as shall be practicable. It would seem to me desireable ere long to have on each streight a work suited to about a thousand men with an interior work in the nature of a Citadel adapted to about Two hundred. These might be expected to secure the place against a coup de mains with a small force, and the growth of settlement in the vicinity will soon furnish through the Militia the means of augmenting the Garrison upon a sudden emergency.
The good understanding which at this time subsists between the UStates & Great Britain justifies an arrangement less efficient than that just intimated. But the permanency of friendship between Nations is too little to be relied upon not to render it prudent to look forward to more substantial precautions than are immediately meditated.

You will likewise have observed that particular attention is paid to Massac. In my opinion, very cogent & comprehensive reasons render it the policy of the UStates to secure & command the confluence of the Tenassee & Cumberland Rivers with the Ohio and of the Ohio with the Mississippi. To this end respectable fortifications to be gradually executed are necessary.
The leading motives to the plan, which I have the honor to transmit, have been sketched. Considerations not mentioned will readily present themselves to your reflections as having operated on parts of the plan. Among these, the maintenance of the troops on moderate terms has not been overlooked in the choice of the principal station.
Nothing particular has been said as to the Regiment allotted to General Pinckneys command, because the disposition of it belongs to him.
But the plan which I offer requires your interposition to give it effect within the limits of that Officers District. There are now there a Regiment and part of another. An instruction from you is necessary to incorporate the men so as to form one full Regiment—marching the overplus to Harpurs Ferry to be sent in the Spring to the Ohio.
The fourth Regiment will naturally be that to be assigned to the Tenassee and Georgia. The men of the third now in Georgia can continue there, but transferred to the fourth. These, with those at present under Col Butler in Tenassee, will make a full Regiment. And the recruits under Major Bradley may at once be sent to Harpurs Ferry. In the course of the Winter the officers of the third in Georgia can repair to Harpur’s Ferry and a sufficient number of those of the fourth can replace them in Georgia.
An arrangement for the officers of the four old Regiments is now submitted to your consideration. When approved no time will be lost in bringing Officers and men together at the several stations. At present they are extremely mingled and confused. Officers of one Regiment are with the men of another and so great is the disorder that I am assured that in one instance two companies are mustered to the same Captain—I allude to the case of Capt .
It is alike important and urgent to be enabled to carry this arrangement into execution or with such alterations as you may think fit to prescribe.
The advanced state of the season renders it necessary that General Wilkinson should depart without delay. This he cannot do until he receives my instructions and these cannot be given to him until I shall receive your answer to this communication; my antecedent authority not being commensurate with all the objects contemplated and the commander in Chief having confined himself to advice without giving directions.
With perfect respect & esteem I have the honor to be Sir Yr Obed ser
The Secy of War
